DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-2, 4-5, 7-9, 17-18, 21, 25-27, 29-42, 44-45, 47-55, and 57 have been cancelled.

Applicant's arguments filed 8/15/2022 have been fully considered.
The rejection of claims 3, 10, 11-14, 16, 19-20, 22-24, 28, and 44 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn in view of the claim amendments.
The rejection of claim 44 under 35 U.S.C. 102(a)(1) as being anticipated by Bowman et al. (U.S. Patent Application Publication 2017/0137517) is withdrawn in view of cancellation of this claim.

Election/Restrictions
Applicant’s election without traverse of Group I, in the reply filed on 4/20/2022 is again acknowledged.
Claims 46 and 56 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 4/20/2022.

Applicant elected the antibody species of:
(A) the anti-PD-1 sdAb moiety comprising a CDR1 comprising the amino acid sequence of SEQ ID NO: 70, a CDR2 comprising the amino acid sequence of SEQ ID NO: 142, and a CDR3comprising the amino acid sequence of SEQ ID NO: 214; and
(B) the second antibody moiety specifically recognizes TIGIT, comprising HC-CDR1, HC-CDR2, and HC-CDR3 of a heavy chain comprising the amino acid sequence of SEQ ID NO: 377, and LC-CDR1, LC-CDR2, and LC-CDR3 of a light chain comprising the amino acid sequence of SEQ ID NO: 378.

Applicant previously requested that the anti-PD-1 sdAb moiety comprising a CDR1 comprising the amino acid sequence of SEQ ID NO: 43, a CDR2 comprising the amino acid sequence of SEQ ID NO: 115, and a CDR3 comprising the amino acid sequence of SEQ ID NO: 187 also be included as part of the elected species of (A) based upon the structural similarity of the CDRs.  The examiner agreed to this request in the last Office action.  

Specification
The disclosure is objected to because of the following informalities: The incorporation of sequence listing (paragraph [0002] of the specification) should reference the size of the file in bytes not kilobytes (KB).  See MPEP 2422.03(I).  See 7/14/2020 amendment to the specification. 
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 3, 6, 10-12, 14-16, 19-20, and 43 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 10, and 15-18 of copending Application No. 16/958,079. Although the claims at issue are not identical, they are not patentably distinct from each other because the co-pending claims are directed to a fusion protein dimer comprising an anti-PD-1 sdAb (i.e. an anti-PD1 construct) linked to an Fc domain.
	Co-pending SEQ ID NO: 71 contains the CDRs of instant claim 3, part (2).  Instant SEQ ID NO: 321 corresponds to co-pending SEQ ID NO: 71.  (See instant claims 6, 15, and 43 and co-pending claim 10.)  The G4S linker of co-pending claim 15 corresponds to instant SEQ ID NO: 375.  See instant claim 20.  The co-pending claims are directed in part to HCAb constructs that are dimeric.  See instant claims 11-12.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.  Applicant has acknowledged this rejection.

For purposes of provisional nonstatutory double patenting rejections, the effective U.S. filing date does not take into account foreign priority claims.  See MPEP 804(B)(1)(a).
As such, the effective filing date of the instant application is 15 January 2019 and the effective filing date of co-pending application 16/958,079 is 26 December 2018.  Co-pending application 16/958,079 is senior to the instant application.


Claims 3, 6, 10, 16, 19, 22, 24, and 43 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 and 7-15 of copending Application No. 17/624,031. Although the claims at issue are not identical, they are not patentably distinct from each other because the co-pending claims are directed to a bispecific anti-CD47/anti-PD-1 antigen-binding protein (i.e. an anti-PD1 construct) comprising a sdAb that specifically binds to PD-1 where the CDRs of the sdAb correspond to those recited in instant claim 3, parts (1) and (25).  See Table 1 at page 18 of the copending application and co-pending claim 3.  Co-pending claims 4-5 and 7 contain the structural features of instant claims 16, 19, 22, and 24.  Co-pending SEQ ID NOS: 30 and 32 contain the CDRs of instant claim 3, parts (1) and (2).  (See co-pending claim 10.)  Instant SEQ ID NO: 322 corresponds to copending SEQ ID NO: 32.  Instant SEQ ID NO: 323 corresponds to co-pending SEQ ID NO: 30.  (See instant claims 6, 15, and 44 and co-pending claim 10.)  Co-pending SEQ ID NOS: 39, 40, and 41 correspond to instant SEQ ID NOS: 43, 115, and 187, respectively. Co-pending SEQ ID NOS: 42, 42, and 44 correspond to instant SEQ ID NOS: 70, 142, and 214, respectively.  See co-pending claim 3. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.  Applicant has acknowledged this rejection.

If a provisional nonstatutory double patenting rejection is the only rejection remaining in an application having the earliest effective U.S. filing date (taking into account any benefit under 35 U.S.C. 120, 121, 365(c), or 386(c) ) with respect to the conflicting claims) compared to the reference application, the examiner should withdraw the rejection in the application having the earliest effective U.S. filing date and permit that application to issue as a patent, thereby converting the "provisional" nonstatutory double patenting rejection in the other application into a nonstatutory double patenting rejection when the application with the earliest U.S. effective filing date issues as a patent.  See MPEP 804(B)(1)(b)(i).  While co-pending application 17/624,031 is junior to the instant application, this double patenting rejection is not the only rejection remaining.

Claims 13, 23, and 28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.                                                                                                                                                                          
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIANNE P ALLEN whose telephone number is (571)272-0712. The examiner can normally be reached 7:00-3:30 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Marianne P Allen/Primary Examiner, Art Unit 1647                                                                                                                                                                                                        
mpa